                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

LAQUIESHA BRYANT and
JEREMI WITCHERD, SR.,

      Plaintiffs,
v.                                                CASE NO. 8:20-cv-2478-WFJ-AEP
ANDREW CRIPPEN, et al.,

     Defendants.
___________________________/

                                     ORDER

      Before the Court is Plaintiffs’ applications to proceed in forma pauperis

(Dkts. 11, 12) and the amended complaint (Dkt. 10). The magistrate judge issued a

thorough and well-reasoned report recommending in forma pauperis status be

denied and the case be dismissed without leave to amend the complaint again (Dkt.

14). The time for filing objections has passed.

      The Court reviews the legal conclusions de novo in the absence of an

objection. See LeCroy v. McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (citation

omitted); Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994). The

magistrate judge found no basis for federal jurisdiction alleged in the amended

complaint and also acknowledged and determined Plaintiffs’ request to review a

state court’s decision concerning child custody proceedings violated the Rooker-

Feldman doctrine. Dkt. 10 at 3–4. For the reasons explained in the Report and
Recommendation, and in conjunction with an independent examination of the file,

the Court rules as follows:

      1. The Report and Recommendation (Dkt. 14) is confirmed, approved, and

         adopted in all respects and is hereby made a part of this Order.

      2. Plaintiffs’ motions to proceed in forma pauperis (Dkts. 11, 12) are

         denied.

      3. Plaintiffs’ amended complaint is dismissed without leave to amend as

         any further amendment would be futile.

      4. The Clerk is directed to close the case.

      DONE AND ORDERED in Tampa, Florida, on May 27, 2021.

                                       s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
